EXHIBIT 21 ARTESIAN RESOURCES CORPORATION AND SUBSIDIARY COMPANIES Subsidiaries of Registrant The following list includes the Registrant and all of its subsidiaries as of December 31, 2009.The voting equity interests of each company shown is owned, to the extent indicated by the percentage, by the company immediately above, which is not indented to the same degree.All subsidiaries of the Registrant appearing in the following table are included in the consolidated financial statements of the Registrant and its subsidiaries. Name of Company State of Incorporation Percentage of Voting Equity Interests Owned Artesian Resources Corporation Delaware Artesian Water Company, Inc. Delaware 100 Artesian Water Pennsylvania, Inc. Pennsylvania 100 Artesian Water Maryland, Inc. Delaware 100 Artesian Development Corporation Delaware 100 Artesian Wastewater Management, Inc. Delaware 100 Artesian Wastewater Maryland, Inc. Delaware 100 Artesian Utility Development, Inc. Delaware 100 Artesian Consulting Engineers, Inc. Delaware 100
